Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 are pending.
Claims 1-4 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle Doerrler on June 07, 2022.

Please amend claims 1-3 as follows: 

1.	(Currently Amended) A computer implemented method of converting a serialized virtual machine (VM) for a source virtualized computing environment, the serialized VM being stored in a single data file having metadata for instantiating the serialized VM in the source virtualized computing environment, the method comprising:
the data file [[with]] including a software adapter comprising:
a plurality of executable disk image converters, each executable disk image converter being suitable for converting the serialized VM between disparate virtualized computing environments;
a plurality of metadata mappings, each of the plurality of metadata mappings defining how the metadata is converted between disparate virtual computing environments; and
executable code for effecting a conversion by executing an appropriate disk image converter and performing an appropriate metadata conversion to convert the data file for a target virtualized computing environment,
such that the  data file is operable to self-convert between the source virtualized computing environment and the target virtualized computing environment by execution of the executable code.

2.	(Currently Amended) The method of claim 1, wherein the executable code is further arranged to perform  on the data file as converted so as to include the disk image converters, the metadata mappings and the executable code in the converted data file.

3.	(Currently Amended) A computer system comprising:
a processor and memory storing computer program code for converting a serialized virtual machine (VM) for a source virtualized computing environment, the serialized VM being stored in a single data file having metadata for instantiating the serialized VM in the source virtualized computing environment, by:
 the data file [[with]] including a software adapter comprising:
a plurality of executable disk image converters, each executable disk image converter being suitable for converting the serialized VM between disparate virtualized computing environments;
a plurality of metadata mappings, each of the plurality of metadata mappings defining how the metadata is converted between disparate virtual computing environments; and
executable code for effecting a conversion by executing an appropriate disk image converter and performing an appropriate metadata conversion to convert the data file for a target virtualized computing environment,
such that the  data file is operable to self-convert between the source virtualized computing environment and the target virtualized computing environment by execution of the executable code.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 3, the primary reason for allowance is the inclusion of  “executable code for effecting a conversion by executing an appropriate disk image converter and performing an appropriate metadata conversion to convert the data file for a target virtualized computing environment, such that the data file is operable to self-convert between the source virtualized computing environment and the target virtualized computing environment by execution of the executable code” in conjunction with the rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/
 Primary Examiner, Art Unit 2196